Case 1:19-cv-01066-PKC Document 33-1 Filed 02/26/19 Page 1 of 10




              ATTACHMENT TO LETTER
        Case 1:19-cv-01066-PKC Document 33-1 Filed 02/26/19 Page 2 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                         x
                                                         :
EXPEDIA, INC.,                                           :
                                                         :
                                      Plaintiff,         :
                                                         :        Case No. ___19-cv-01066 (PKC)
                - against -                              :
                                                         :
UNITED AIRLINES, INC.,                                   :        AMENDED COMPLAINT
                                                         :
                                      Defendant.         :
                                                         :
                                                         x

                Plaintiff Expedia, Inc. (“Expedia”), by its undersigned counsel, for its Complaint

against Defendant United Airlines, Inc. (“United”), upon knowledge as to its own conduct and

upon information and belief as to all other matters, hereby alleges:

                                  NATURE OF THE ACTION

                1.      Expedia and United are parties to a Ticketing Agreement (the

“Agreement”) that runs through September 30, 2019. That Agreement requires United to provide

Expedia with, among many other things, access to pricing and availability for all of United’s

publicly available flights regardless of when those flights are to occur, and that United permit

Expedia’s customers to reserve seats on those flights.1 As of this filing, United has provided

pricing and availability for flights through January 6, 2020, and Expedia’s customers, who

frequently reserve flights far in advance of departure, have already reserved more than 2,000

seats on United flights that are not scheduled to occur until after September 30, 2019.



        1
         As used herein, the terms “book and “reserve” are used interchangeably, and each refer
to the customer’s act of booking a flight or lodging from a third-party provider through Expedia.
The date on which the customer books a flight from the airline carrier is (almost always)
different from the date on which the flight actually departs or occurs.



3415134.13415237.1
        Case 1:19-cv-01066-PKC Document 33-1 Filed 02/26/19 Page 3 of 10



                32.   When it was initially agreed to by United and Expedia, the Agreement had

a three-year term, from September 1, 2011 through August 31, 2014.

                33.   During those three years, United never claimed that Expedia was entitled

to access only Publicly Available Fares for flights scheduled to occur during the term of the

Agreement (i.e., flights occurring between September 1, 2011 through August 31, 2014), and

United never attempted to prevent Expedia from accessing flights scheduled to occur after

August 31, 2014, or to prohibit Expedia’s customers from reserving such flights.

                34.   Leading up toDuring the end of the first three-year term of the Agreement,

United and Expedia expressed their mutual desire to continue their contractual relationship. And

when August 31, 2014 came and went, United continued to provide Expedia with access to all

Publicly Available Fares, and Expedia continued to reserve flights on United and to provide

customer service to its customers who reserved those flights. On December 24, 2013—nearly

four months after the Agreement was supposed to end—, Expedia and United agreed in writing

to the “Amendment to Ticketing Agreement,” (the “First Amendment”), which extended the

Agreement’s term through August 31, 2016 and reaffirmed United’s material obligations under

the Agreement, including United’s obligation to provide Expedia with access to all Publicly

Available Fares.

                35.   Just as it had done during the Agreement’s original term, during the term

as extended by the First Amendment—i.e., between December 24, 2013 and August 31,

2016—United continued to provide Expedia with continuous access to Publicly Available Fares

regardless of the flight’s departure date. During the second three-year term of the Agreement,

United never claimed that Expedia was entitled to access fares for only those flights scheduled to

occur during the term of the Agreement (i.e., flights occurring between December 24, 2013 and



                                                13
3415134.13415237.1
         Case 1:19-cv-01066-PKC Document 33-1 Filed 02/26/19 Page 4 of 10



August 31, 2016), never attempted to prevent Expedia from accessing Publicly Available Fares

for flights scheduled to occur after the term of the Agreement, or to prohibit Expedia’s customers

from reserving such flights.

                36.    Leading up to August 31, 2016—as they had done under the original

agreement—United and Expedia again expressed their mutual desire to continue their

contractual relationship beyond the current term of the Agreement. And, again, the Agreement’s

agreed-to end date passed, but even after August 31, 2016, United continued to provide Expedia

with access to all Publicly Available Fares, and Expedia continued to facilitate its customers’

bookings for United flights and to provide customer service to customers who booked those

flights. On October 12, 2016— more than five weeks after the extended end date for the

Agreement had passed—Expedia and United executed the “Second Amendment to Ticketing

Agreement,” (the “Second Amendment”), that further extended the Agreement term through

September 30, 2019, and again reaffirmed all of United’s material obligations under the

Agreement, including the obligation to provide Expedia with access to all Publicly Available

Fares.

                37.    Under the Second Amendment, as under the original Agreement and again

under the First Amendment, Expedia continues to have access to Publicly Available Fares for

United flights scheduled to occur only after the current term of the Agreement is to end, i.e., on

September 31, 2019, and Expedia’s customers can (and do) book those flights during the

Agreement’s current term. As of the date of this Complaint, United offers customers—including

through Expedia—the ability to book flights for any time through January 6, 2020. And,

Expedia’s customers continue to book those flights even throughthough the flights will occur




                                                 14
3415134.13415237.1
           Case 1:19-cv-01066-PKC Document 33-1 Filed 02/26/19 Page 5 of 10



after the end of the Agreement’s term—indeed, as of the filing of this Complaint, customers

have already booked more than 2,000 Post-September 2019 Flights through Expedia.

                38.   Over the course of United and Expedia’s more than seven-year

relationship under the Agreement—during which time one of the agreed-to end date twicedates

approached and twice passed—United provided Expedia with tens of thousands of Publicly

Available Fares for flights dated after the Agreement’s then-current end date. And, Expedia’s

customers have booked, at minimum, thousands of such flights. This is hardly surprising because

it is exactly what the Agreement requires.

                39.   Notably, Expedia is not aware of a single instance, over those more than

seven years, when any Expedia customer who booked a United flight during the term of the

Agreement failed to receive customer service from Expedia simply because the flight was to

occur after the then-current end date of the Agreement.

United Becomes Dissatisfied With the Agreement

                40.   In early 2017, United began to express dissatisfaction with the economic

terms of the Agreement, despite that it had only months earlier, in October 2016, reaffirmed and

extended those terms by agreeing to the Second Amendment.

                41.   Specifically, United complained that the terms of the Agreement were less

advantageous to United than terms of similar agreements that Expedia had with other carriers.

When Expedia disagreed, United threatened that if Expedia did not commit to renegotiating the

Agreement before 2019 (despite that, at the time, more than two years of the Agreement’s three-

year term remained) and agree to economic terms more like those Expedia had with other

carriers, then United would cut off Expedia’s access to Publicly Available Fares for United

flights.



                                                15
3415134.13415237.1
        Case 1:19-cv-01066-PKC Document 33-1 Filed 02/26/19 Page 6 of 10



                45.    Expedia responded that the terms of the Agreement to which the parties

contracted seven years ago—and which the parties have twice reaffirmed following additional

negotiations in 2013 and 2016—plainly state that Expedia is entitled to all Publicly Available

Fares for all United flights irrespective of when those flights are to occur. This response

prompted a second “legal notice” from United to Expedia restating its threat that United “will

not continue to permit ticketing of United flights by Expedia or its customers after Jan 1, 2019 in

the absence of an agreement that covers the period after Oct 1, 2019.”

                46.    Next, during a meeting on December 11, 2018, between United and

Expedia to discuss United’s threats and demands, United told Expedia that because it was

unhappy with the terms of the Agreement, its intention was to cause Expedia to “sell as few

tickets as possible” until the contract was renegotiated.

                47.    United also claimed that its rush to renegotiate the Agreement was not

based solely on United’s dissatisfaction with the economic terms, but was also purportedly due

to United’s concern that if United and Expedia did not reach an agreement to extend or amend

the Agreement before September 30, 2019; and if that meant that, after September 30, 2019,

Expedia no longer had access to United’s Publicly Available Fares for Post-September 2019

Flights; then Expedia would simply abandon the needs of all customers who had booked Post-

September 2019 Flights before the Agreement expired and that if Expedia refused those

customers service or assistance, United would be harmed.

                48.    Expedia explained to United that this speculative theory of harm was

incoherent. Indeed, Expedia’s strong self-interest in ensuring that its own customers have a

satisfying travel experience—irrespective of the airline on which they booked a flight—trumps




                                                 17
3415134.13415237.1
        Case 1:19-cv-01066-PKC Document 33-1 Filed 02/26/19 Page 7 of 10



likelihood that the customer will leave Expedia for a competitor increases substantially. And,

Expedia’s experience has shown that when an Expedia customer is forced to choose a competitor

over Expedia because Expedia is unable to offer customers the ability to book flight reservations

on a particular major carrier, even after Expedia gains (or regains) the ability to offer customers

the capability to book on that carrier, a “halo effect” remains in which the customer’s perception

of Expedia has fundamentally changed. And Expedia can be forced to spend as long as two

years, and substantial customer reacquisition costs, to recapture that same customer from the

competitor.

                69.    Thus, if United restricts Expedia’s access to Post-September 2019 Flights,

the harm United threatens to cause to Expedia will continue to exist even if United later agrees

to give Expedia access to those fares.

                70.    In addition to impairing public perception of Expedia’s brand and

Expedia’s goodwill, United’s breach would have a ripple effect through all of Expedia’s

offerings that is vast, undeniable, and nearly impossible to quantify.

                71.    Expedia’s ability to offer a full-service, one-stop travel shopping

experience is a key driver to Expedia’s success because a typical Expedia customer looks to

Expedia to build each aspect of their travel, block by block, which, in turn, gives Expedia the

opportunity to facilitate that customer’s booking of multiple travel offerings (as opposed to the

customer booking only a single aspect of their travel). Customers may enter Expedia’s site at

various landing pages or search functions, and with disparate intentions or goals, and those

customers’ initial interactions, searches, and purchases within the site give Expedia the

opportunity to capture that customer’s other travel needs, which has an exponential benefit to

Expedia. For example, if a customer begins their experience on the Expedia site by searching for



                                                 24
3415134.13415237.1
        Case 1:19-cv-01066-PKC Document 33-1 Filed 02/26/19 Page 8 of 10



and booking a flight, the customer’s search and booking allows Expedia to present the customer

with options and availabilities for hotels, vacation rentals, rental cars, trains, cruises, and

insurance. In other words, the value of one travel booking is not limited to the value of that

purchase in isolation; rather, it extends to all other potential additional bookings that might stem

from the initial one.

                72.     Notably, the most common and valuable entry point into Expedia’s

ecosystem is a customer’s search for a flight. Indeed, as many Expedia shopping experiences

begin with a flight search as all other Expedia offerings combined. And, if an Expedia customer

begins their Expedia experience by searching for and booking a flight, then that customer is

more likely than any other customer with some other starting point on the site, to book additional

items like lodging or car rentals, which creates exponential value for Expedia. Expedia’s ability

to offer a robust selection of airline carriers does not redound to Expedia’s benefit simply

because Expedia might facilitate flightsflight reservations on any one of those carriers. Rather,

by offering those carriers, Expedia creates the opportunity to introduce the customers who are

booking flights to, and to leverage, Expedia’s entire network of offerings.

                73.     If United were to depress Expedia’s ability to offer the broadest array of

airline carriers possible by terminating Expedia’s ability to facilitate its customers booking Post-

September 2019 Flights in breach of the Agreement, United would not only deprive Expedia of

the ability to facilitate its customers’ booking those United flights, but it would depress the value

of Expedia’s entire offering and would eliminate countless instances in which Expedia’s

customers would have, but for United’s breach, added additional reservations or bookings to

their first one. Moreover, the fact that Expedia’s Agreement with United may, one day, end, does




                                                   25
3415134.13415237.1
        Case 1:19-cv-01066-PKC Document 33-1 Filed 02/26/19 Page 9 of 10



not entitle United to accelerate any effects of the Agreement’s end, particularly in light of the

fact thethat seven months remain in the Agreement’s term.

                                              COUNT I
                                       (Declaratory Judgment)

                74.       Expedia restates and realleges each allegation in the prior paragraphs as if

fully set forth herein.

                75.       Section 20.1 of the Agreement provides that, with respect to the

functionalities and features necessary for Expedia’s customers to book travel on United via

Expedia (e.g., pricing and availability for Publicly Available Fares), United is prohibited from

discriminating against or disfavoring Expedia as compared to those functionalities and features

(including Publicly Available Fares) that United uses in its own internal booking website or that

United provides to any third-party travel provider.

                76.       Section 7.1 of the Agreement prohibits United from manipulating its own

rules or policies relating to booking tickets for United flights in a manner “that is intended to

negatively impact Expedia” or “in any manner that impacts the relative economic benefits of

Expedia and its Affiliates.”

                77.       In United’s February 1 Letter, it has threatened to terminate Expedia’s

access to all Publicly Available Fares for United flights scheduled to occur after September 30,

2019. United concedes that the primary purposes of this threatened termination of access to fare

and availability information are to (1) cause economic harm to Expedia including by

“suppressing” Expedia’s ability to facilitate bookings for United flights and by causing Expedia

to “sell as few tickets as possible” on United flights; and (2) compel Expedia to renegotiate the

terms of the Agreement.




                                                    26
3415134.13415237.1
        Case 1:19-cv-01066-PKC Document 33-1 Filed 02/26/19 Page 10 of 10



that are scheduled to occur after September 30, 2019, to the extent that customer service relates

to the post-September 30, 2019 flight booked by the customer;

                      (d)     awarding damages to Expedia in an amount to be proven at trial;

and

                      (e)     granting such other and further relief as may be just and proper.

Dated: New York, New York
       February 426, 2018

                                             FRIEDMAN KAPLAN SEILER &
                                              ADELMAN LLP


                                                    /s/ Christopher M. Colorado
                                             Eric Seiler
                                             Christopher M. Colorado
                                             Andrew M. Englander
                                             7 Times Square
                                             New York, New York 10036-6516
                                             (212) 833-1100

                                             Attorneys for Plaintiff Expedia, Inc.




                                                29
3415134.13415237.1
